       Case 5:20-cv-01576-LSC-JHE Document 6 Filed 10/08/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DONALD LAWRENCE, #132995,                    )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         )   CIVIL ACTION NO. 2:20-cv-716-ECM
                                             )
ALCORNELIA TERRY, et al.,                    )
                                             )
          Defendants.                        )

                                      ORDER

       On September 16, 2020, the Magistrate Judge entered a Recommendation (doc.

5) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is TRANSFERRED to the United States District Court for the Northern

District of Alabama pursuant to 28 U.S.C. § 1404(a).

       Done this 8th day of October, 2020.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
